El Juez Peesidente SeñoR del Toro,
emitió la opinión del tribunal.
*894En la Corte de Distrito de San Jnan y en el trámite de la ejecución de la sentencia dictada por dicha corte en el pleito seguido por Lorenza Peña Viuda de Balbás y otros contra Pedro Vergne de la Concha sobre terminación de poder y entrega de documentos, se solicitó por la parte de-mandante victoriosa entre otras cosas que se redujera a prisión al demandado hasta que cumpliera la sentencia.
La corte por su Juez Sr. Sepúlveda oyó las alegaciones y las pruebas de ambas partes sobre el incidente y el 29 de junio último declaró no haber lugar a adoptar la medida solicitada. Parece conveniente agregar que la resolución del juez implicó la absolución del demandado del cargo de desacato que se formuló además en contra suya.
El primero de jubo en curso la Corte de Distrito entró en su período regular de vacaciones quedando al frente de la misma para todo lo que pudiera tramitarse y resolverse en tal período, uno de sus jueces, el Sr. Berga, y el cinco de dicho mes la parte demandante pidió al Juez Berga que reconsiderara la resolución del Juez Sepúlveda. El Juez Berga se negó, ordenando, al Secretario que diera cuenta con la moción al Juez Sepúlveda tan pronto como las vacaciones terminaran, o sea en agosto 31, 1929.
No conforme la demandante dirige esta petición original a esta Corte Suprema para que se expida un auto de mandamus contra el Juez de Distrito Sr. Berga ordenándole que considere y resuelva la moción de- reconsideración que se le presentara.
Tratándose de una sola corte creemos que, en casos muy extraordinarios, podría uno de los jueces de la misma recon-siderar la resolución de otro, pero aquí el Juez. Berga no se negó a actuar porque careciera de jurisdicción, sino porque la corte estaba en vacaciones y porque las circunstancias concurrentes así lo demandaban. Y su actitud es en verdad la que dichas circunstancias imponen.
*895Lo lógico, lo normal es que sea el propio juez que dicte la resolución, el que conozca de la moción sobre reconsideración de la misma. Además, no se trataba aquí de una simple resolución sino de una que se dictó oyendo prueba y que llevaba consigo la absolución de un cargo de desacato y, por último, la corte se encontraba en vacaciones.
La peticionaria se queja de dilación en la administración de la justicia, pero debe recordarse que si bien las vacaciones producen una paralización temporal que puede sin duda ocasionar perjuicios en algunos casos concretos, son nece-sarias para que los jueces realicen una labor más eficiente durante el período de trabajo activo, en beneficio de los litigantes todos. Una labor continuada durante el año entero parecería mayor, pero de hecho resultaría menor. La ex-periencia demuestra que el trabajo continuado indefinida-mente enerva y que con el debido descanso las mentes recobran sus naturales energías y producen en menos tiempo obras de mayor extensión y calidad mejor. Además, el mismo hecho de las vacaciones produce en la conciencia de los- jueces el saludable efecto de redoblar sus esfuerzos a medida que se acercan, a fin de no dejar asuntos pendientes. Befiriéndonos al caso de esta Corte Suprema, por ejemplo, puede observarse que en los tres o cuatro meses que preceden a las vacaciones largas, se despacha igual número de asuntos que en los primeros cinco o seis meses de labor. Si las vacaciones no existieran, se continuaría en la misma actitud que en los primeros meses y el resultado sería igual y a la larga peor habiendo en consideración el efecto depresivo cada vez mayor que en la mente de los jueces iría produ-ciendo un trabajo realizado en contra de las leyes de su propia naturaleza.

Debe declararse no haber lugar a expedir el auto solici-tado.